             Case 1:19-cv-00775-JRN Document 29 Filed 02/03/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                                Western District of Texas
                                    Austin Division

DEBRA ROJAS,                                §
          Plaintiff                         §       CASE 1:19-cv-00775-JRN
                                            §
                 v.                         §
                                            §
TOLTECA ENTERPRISES INC.                    §
d/b/a PHOENIX RECOVERY GROUP                §
                                            §
         &                                  §
                                            §
TRAVELERS CASUALTY &                        §
INSURANCE CO. OF AMERICA                    §
          Defendants.                       §


                     PLAINTIFF’S RESPONSE TO
     DEFENNDANT TOLTECA ENTERPRISES INC.’S MOTION FOR SUMMARY
                           JUDGMENT

         Plaintiff Debra Rojas (“Rojas”) asks the Court to deny Defendant Tolteca Enterprises,

Inc.’s motion for summary judgment.

   I.         INTRODUCTION

         Plaintiff Debra Rojas (“Rojas”), through counsel, commenced this action on August 8,

2019, by filing a three-count complaint against Tolteca Enterprises, Inc. (“Tolteca”) and

Travelers Casualty & Insurance Co. of America, alleging violations of the Fair Debt Collection

Practices Act (“FDCPA”) and the Texas Debt Collection Act (“TDCA”). [Doc. 1] Following

Tolteca's motion, Rojas's third cause of action alleging Tolteca falsely represented its

relationships with many philanthropic organizations was dismissed by the Court. [Doc. 15] On

January 21, 2020, Tolteca filed a motion for summary judgment.[Doc. #27] On January 23,

2020, Tolteca filed an additional supplemental briefing. [Doc. #28] This response followed.

   II.        STATEMENT OF FACTS

                                                1
             Case 1:19-cv-00775-JRN Document 29 Filed 02/03/20 Page 2 of 7




           Rojas rented an apartment from The Reserve at Springdale, LP ("The Reserve")

apartment complex in 2017. [Doc 27, Ex. 8, ¶3] By early 2018, there had been a series of serious

crimes committed at the apartment complex, including a murder. 1 Rojas vacated the apartment

after negotiating an early termination of her lease with her landlord in July of 2018. After

vacating the apartment, The Reserve refunded Rojas’ entire security deposit of $150.00 and an

additional $44.88 for overpayment of rent.

           In November of 2018, The Reserve alleged that Rojas owed it $260.00 relating to her

tenancy and placed the alleged debt with Tolteca. Tolteca began vigorous efforts to collect both

the $260.00 alleged debt and a $50.00 collection fee. Tolteca attempted to collect the debt

through telephone calls, letters, and reporting of the debt to credit reporting agencies. [Doc 27,

Ex. 2 & 7] Rojas refused to pay the alleged debt.

           Rojas retained counsel. Through counsel, Rojas sent a notice of inaccuracy to Tolteca on

April 30, 2019. [Doc. 27, Ex. 6] The notice of inaccuracy reads, in part, “Ms. Rojas does not owe

any money to the Reserve at Springdale.” On May 6, 2019, Tolteca responded that it had

investigated the dispute and “found all information regarding your account is accurate.” [Doc 27,

Ex. 5]

    III.      STANDARD OF REVIEW – MOTION FOR SUMMARY JUDGMENT


           The Court will grant summary judgment if the record shows that there is no genuine issue

as to any material fact and the moving party is entitled to judgment as a matter of law. FED. R.

CIV. P. 56(a). "A fact is material only if its resolution would affect the outcome of the

action." Wiley v. State Farm Fire & Cas. Co., 585 F.3d 206, 210 (5th Cir. 2009). Thus, a genuine

1
 See https://www.statesman.com/news/20180330/update-man-charged-with-murder-after-shooting-at-east-austin-
apartment-complex

                                                     2
           Case 1:19-cv-00775-JRN Document 29 Filed 02/03/20 Page 3 of 7




issue of material fact exists if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Bayle v.

Allstate Ins. Co., 615 F.3d 350, 355 (5th Cir. 2010).

         The moving party bears the initial burden of informing the court of the basis for the

motion and of identifying those portions of the record which demonstrate the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Adams v.

Travelers Indem. Co., 465 F.3d 156, 163 (5th Cir. 2006). Once the moving party meets this

burden, the nonmoving party must "go beyond the pleadings" and designate competent summary

judgment evidence "showing that there is a genuine issue for trial." Adams, 465 F.3d at

164; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 585-87 (1986). "Rule

56 does not impose upon the district court a duty to sift through the record in search of evidence

to support a party's opposition to summary judgment." Ragas v. Tennessee Gas Pipeline Co., 136

F.3d 455, 458 (5th Cir. 1998).


   IV.      ARGUMENT

         Tolteca does not deny it was attempting to collect the wrong amount from Rojas. Nor

does it invoke the affirmative defenses provided by statute. Instead, it invites this court to

recognize an extra-statutory defense to FDCPA and TDCA liability to debt collectors who

blindly rely on information supplied by their clients.

         Tolteca’s position runs headlong into the text, structure, and purpose of the FDCPA. The

FDCPA is a strict liability statute. For purposes of establishing liability, it does not matter

whether Tolteca intended to collect unauthorized amounts and make false statements or whether

Tolteca relied entirely on the creditor. The relevant provisions of the FDCPA do not contain any

knowledge or intent requirements. That some provisions of the statute do refer to intent—most

                                                 3
          Case 1:19-cv-00775-JRN Document 29 Filed 02/03/20 Page 4 of 7




notably, an affirmative defense for unintentional “bona fide errors” by debt collectors who

maintain adequate preventive procedures—simply underscores the conclusion that the statute

does not require a showing of knowledge or intent to establish liability in the first place.

       Tolteca’s theory rests on a fundamental misunderstanding of the statute’s strict-liability

regime.   Its arguments proceed from a correct premise:           The statute does not impose an

affirmative obligation on the debt collector to verify the amount it attempts to collect (at least not

before the consumer explicitly requests verification). But it does not follow from that fact that

debt collectors who blindly rely on their clients can evade liability. On the contrary, liability

under the FDCPA turns on the defendant’s actions and the consequences of those actions; it is

the defendant’s responsibility to determine what precautions are necessary to avoid errors. To be

sure, the statute provides an affirmative defense allowing debt collectors who institute adequate

preventive procedures to avoid liability, but the burden to demonstrate such procedures is on the

debt collector, and the debt collector here—Tolteca—has not even attempted to meet that

burden.

           A. AN UNINTENTIONAL MISREPRESENTATION OF AN AMOUNT OF A

               DEBT CAN VIOLATE 15 U.S.C. § 1692e(2)(A).

       Tolteca asserts that Rojas must prove that Tolteca knew the amount it was attempting to

collect in order to prevail. Tolteca's assertion lacks merit.

       “The case law does not support Defendant's view. Instead, several courts, including a

Texas court, have concluded that even an unintentional misrepresentation of an amount of debt

can violate § 1692e(2)(A).” Lee v. Credit Management, LP, 846 F. Supp. 2d 716, 723 (S.D. Tex.

2012). See Turner v. JVDB & Associates, Inc., 330 F.3d 991, 995 (7th Cir. 2003); Russell v.

Equifax ARS, 74 F.3d 30 (2d Cir. 1996) (same); Hackler v. Tolteca Enterprises, Inc., No. SA-18-



                                                   4
          Case 1:19-cv-00775-JRN Document 29 Filed 02/03/20 Page 5 of 7




CV-00911-XR (W.D. Tex. Dec. 11, 2019); Campos v.Tolteca Enterprises, Inc., No. 5: 14-CV-

874-RP (W.D. Tex. July 6, 2015).

       Section 1692e(2)(A) prohibits “[t]he false representation of—the character, amount, or

legal status of any debt.” By its plain terms, section “1692e(2)(A) creates a strict-liability rule.

Debt collectors may not make false claims, period.” Randolph v. IMBS, Inc., 368 F.3d 726, 730

(7th Cir. 2004). “[I]gnorance is no excuse.” Turner, 330 F.3d at 995; see Gearing v. Check

Brokerage Corp., 233 F.3d 469, 472 (7th Cir. 2000) (Section “1692e applies even when a false

representation was unintentional.”).

       Although they do not say so explicitly, the undercurrent of Tolteca’s argument is that it is

inequitable to saddle debt collectors with liability for errors that are really the fault of the

creditor. Tolteca has it backwards. In fact, it is Tolteca’s proposal that would create inequity,

not only for consumers—who would be forced to bear the harmful consequences of decreased

care on the part of debt collectors—but also for those scrupulous debt collectors who incur the

costs necessary to implement good collection practices. One of the purposes of the FDCPA is

“to insure that those debt collectors who refrain from using abusive debt collection practices are

not competitively disadvantaged.” 15 U.S.C. § 1692(e).           Under Tolteca’s proposed rule,

however, debt collectors who do the right thing would have a higher cost of doing business, but

would face no less risk of liability.    These collectors would be forced to choose between

abandoning their preventive procedures or risk being put out of business.

           B. THE FIFTH CIRCUIT HAS CLEARLY STATED THERE IS NO INTENT

               ELEMENT TO §392.304(a)(8) OF THE TDCA

       Tolteca’s argument regarding an intent element in § 392.304(a)(8) is contrary to

controlling authority.



                                                 5
           Case 1:19-cv-00775-JRN Document 29 Filed 02/03/20 Page 6 of 7




        “The statutory text contains no intent requirement, and Wells Fargo has directed us to no

decisions where a court applying the TDCA has inferred an intent requirement. Rather, as

suggested by the statute's plain text, district courts have recognized that facially innocuous

misrepresentations made in the course of an attempt to collect a debt constitute a violation of

Section 392.304(a)(8)”. McCaig v. Wells Fargo Bank (Texas), NA, 788 F.3d 463, 480-481 (5th

Cir. 2015) (collecting cases).

        McCaig is directly on point, controlling, and fatal to Tolteca's argument. This Court

should deny Tolteca’s motion for summary judgment on Rojas’s TDCA claims.

            C. DEFENDANT HAS NOT MET THE “FORMIDABLE BURDEN” TO

                MOOT ROJAS’S CLAIMS FOR INJUNCTIVE RELIEF UNDER THE

                TDCA

    Tolteca alleges that it has ceased all collection activity and therefore mooted Rojas’s claim

for injunctive relief. Its claims fail for lack of evidence.

    "[A] defendant cannot automatically moot a case simply by ending its unlawful conduct

once sued." See Already LLC v. Nike, Inc., 568 U.S. 85, 91(2013) (citing City of Mesquite v.

Aladdin's Castle, Inc., 455 U.S. 283, 289 (1982)). Therefore, "a defendant claiming that its

voluntary compliance moots a case bears the formidable burden of showing that it is absolutely

clear the allegedly wrongful behavior could not reasonably be expected to recur." Id. (citing

Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 190

(2000)).

        The only evidence Tolteca brings forth is a document entitled “Statement of Eric Allen,

Director of Operations, Phoenix Recovery Group”. [Doc. 27, Ex. 2] This document is neither an

affidavit nor a declaration. It is not made upon personal knowledge. It does not show that author



                                                    6
            Case 1:19-cv-00775-JRN Document 29 Filed 02/03/20 Page 7 of 7




is competent to testify on the matters stated. It is not subscribed by the author as true under

penalty of perjury, let alone in substantially the form allowed by 15 U.S.C. § 1746(2) 2. Tolteca’s

second exhibit, the only evidence put forth by Tolteca on this issue, does not meet the

requirements of FED. R. CIV. P. 56(c)(4) and the Court should not consider it.

         Tolteca has failed in its duty to bring forth competent evidence and therefore the Court

should deny Tolteca’s motion for summary judgment.

    V.        CONCLUSION

    Tolteca’s motion for summary judgment argues that the relevant portions of the FDCPA and

TDCA require Rojas to prove intent in order to prevail. This position is contrary to authority.

Tolteca’s motion also argues that it has mooted Rojas’s claims for injunctive relief. The Court

should also deny Tolteca’s motion as Tolteca has failed to bring forth evidence in support of its

position.



                                                                           Respectfully Submitted,
                                                                           By: s/Tyler Hickle
                                                                           Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120C
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tylerhickle@hicklelegal.com

                                               Certificate of Service

I, Tyler Hickle, certify that a true and correct copy of the foregoing was served on Defendants
via the electronic filing manager on January 3, 2020.


2
 “I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct. Executed on
(date).
(Signature)”.



                                                            7
